Citation Nr: 1501824	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-11 508A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Dependency and Indemnity Compensation (DIC) in the calculated amount of $18,853.33, to include the issue of the validity of the debt.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to September 1987.  She died in September 2004.  The appellant in this case is the Veteran's surviving spouse.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision of the Committee on Waivers and Compromises (Committee) at the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania, which denied a waiver of recovery of an overpayment of DIC benefits in the calculated amount of $18,853.33.  The debt at issue in this case stems from the retroactive termination of the appellant's DIC for the period from February [redacted], 2010, to April [redacted], 2011, based on his status as a fugitive felon.  The appellant's claims folder is in the jurisdiction of the RO in Columbia, South Carolina.  

The appellant thereafter challenged the validity of the debt at issue in this case, claiming that he was not a fugitive felon during the period in question.  The RO thereafter considered the issue of the validity of the debt, finding that the debt at issue was valid and that the appellant's DIC benefits had been properly terminated due to his fugitive felon status.  See e.g. Supplemental Statement of the Case of June 11, 2013; see also Account audit letter of June 12, 2013.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991); see also VAOPGCPREC 6-98, published at 63 Fed. Reg. 31,264 (1998).

On his October 2011 VA Form 9, Appeal to Board, the appellant requested a personal hearing before a Veterans Law Judge at the RO.  In October 2013, the appellant, through his representative, withdrew his hearing request and asked that he be allowed an additional 30 days to submit additional evidence in support of his appeal.  Having received no further evidence or argument from the appellant, the Board will proceed with consideration of this appeal based on the evidence of record.

In reaching its decision below, the Board has reviewed the appellant's VA claims folder in its entirety, as well as the additional records in his Virtual VA file.  His VBMS folder currently contains no documentation.  The Board notes that the additional records in the appellant's Virtual VA file have also been reviewed by the RO.  


FINDINGS OF FACT

1.  On February [redacted], 2010, a warrant was issued in Richmond County, Georgia, for the appellant's arrest based on his violation of the terms and conditions of his probation imposed following a felony conviction.

2.  On April [redacted], 2011, the appellant was arrested on the outstanding warrant.  He admitted the cited probation violations and the Richmond County Superior Court ordered that the appellant's probation be partially revoked for a period of 10 months, with his release and termination of his probation upon either payment of his outstanding fines or time served.

3.  After complying with necessary due process requirements, VA retroactively terminated the appellant's DIC for the period from February [redacted], 2010, to April [redacted], 2011, based on his fugitive felon status.  This retroactive termination produced an overpayment in the calculated amount of $18,853.33.  

4.  The appellant was solely at fault in the creation of the overpayment at issue and failure to recover the overpaid benefits would result in an unfair gain to him.  These factors outweigh any other considerations, including financial hardship.  

CONCLUSIONS OF LAW

1.  Termination of the appellant's DIC for the period from February [redacted], 2010, to April [redacted], 2011, was proper and the resulting debt in the calculated amount of $18,853.33, is valid.  38 U.S.C.A. § 5313B (West 2014); 38 C.F.R. § 3.665 (2014).

2.  Recovery of the DIC overpayment in the calculated amount of $18,853.33 does not violate the principles of equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 2014); 38 C.F.R. §§ 1.963(a), 1.965(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

As a preliminary matter, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) does not apply in this case, given the nature of the issue on appeal.  See e.g. Reyes v. Nicholson, 21 Vet. App. 370 (2007); see also Schaper v. Derwinski, 1 Vet. App. 430 (1991).

Background

In July 2003, the appellant was sentenced in the Richmond County, Georgia, Superior Court to a term of five years probation following his felony conviction for possession of cocaine.  

In February 2004, the appellant was again sentenced by the Richmond County Superior Court to a second term of five years of probation for possession of cocaine, to run consecutive to the sentence he was already serving.  He was also sentenced to monetary fines and drug and alcohol screening and counseling, and ordered to pay additional probation fees.  
Following the death of the Veteran, the appellant was awarded Dependency and Indemnity Compensation (DIC) with payment beginning October 1, 2004, based on his status as her surviving spouse.  

In December 2004, the appellant's probation officer filed a motion to modify or revoke the appellant's probation, alleging that he had violated the terms and conditions of his probation by failing to report to his probation officer, failing to pay his fines and fees, testing positive for drugs, and failing to attend drug and alcohol counseling.  On December [redacted], 2004, the Richmond County Superior Court issued a warrant for the appellant's arrest for the offense of obstructing justice.  

In an October 2006 letter, the Columbia RO notified the appellant that VA had been advised by law enforcement authorities that he was a "fugitive felon" because he was the subject of an outstanding warrant.  He was advised that if he did not submit evidence establishing that the warrant had been cleared within 60 days, VA was required to stop his compensation effective the date of the warrant.  He was advised that his payments would be resumed as of the date the warrant is determined by the warrant agency to have been cleared.  

The appellant did not respond.

In a January 2007 letter, the Columbia RO notified the appellant that VA had retroactively terminated his DIC effective December [redacted], 2004, the date of the warrant.  This action resulted in an overpayment in the amount of $46,797.34.  

In a November 2007 memorandum, the appellant's probation officer indicated that on December [redacted], 2004, a warrant had been issued for the appellant's arrest because he had violated the terms and conditions of his probation with the Georgia Department of Corrections.  He indicated that on September [redacted], 2007, the appellant had made his whereabouts known to the Georgia Department of Corrections and had attended a revocation hearing in court.  The probation officer indicated that as of September [redacted], 2007, the appellant was in compliance with all rules and regulations of the Georgia Department of Corrections.  

The RO thereafter resumed the appellant's DIC benefits effective September 29, 2007, but advised him that because he had been in a fugitive felon status from December [redacted], 2004, to September [redacted], 2007, he had not been entitled to benefits during that period and his overpayment remained.  The RO advised him that his DIC payments would therefore continue to be withheld until his debt of $46,797, was recovered.  

In October 2008, the appellant's criminal defense attorney filed a motion to recall and rescind the December 2004 warrant for the appellant's arrest in the Richmond County Superior Court.  In an October 2008 order, the court granted the motion, ordering that the "'Warrant for the Arrest of Probationer' issued December [redacted], 2004, is hereby recalled and rescinded from the date of its issuance based on Defendant never being arrested on said warrant and instead being allowed to voluntary attend his probation revocation hearing on September [redacted], 2007."

In December 2008, VA restored the appellant's DIC benefits from December [redacted], 2004.  

On February [redacted], 2010, another warrant was issued for the appellant's arrest based on his failure to adhere to the terms and conditions of his probation.  A copy of the warrant is associated with the record.  

In a January 2011 letter, the Philadelphia RO and Insurance Center notified the appellant that VA had been advised that he was a "fugitive felon" because he was the subject of an outstanding warrant.  The appellant t was again advised that if he did not submit evidence establishing that the warrant had been cleared within 60 days, VA was required to stop his compensation effective the date of the warrant.  He was advised that his payments would be resumed as of the date the warrant is determined by the warrant agency to have been cleared.  

The appellant did not respond.  In an April 2011 letter, the RO advised the appellant that his benefits had been terminated, effective February [redacted], 2010, as VA had not received any official documentation establishing that the warrant had been cleared.  

Later that month, the appellant's probation officer advised VA that the outstanding warrant for the appellant's arrest had been satisfied as of April [redacted], 2011.  

The record on appeal includes an April 2011 order from the Richmond County Superior Court granting the appellant's Motion to Amend Probation Sentence and Waiver of Revocation Hearing.  The order noted that a warrant had been issued for the appellant's arrest on February [redacted], 2010, based on his violation of the terms and conditions of his probation, including never making any court ordered payments, and by failing to report to his probation officer.  The order further noted that the appellant had been arrested on the warrant on April [redacted], 2011, and that he admitted the cited violations of his probation.  The Court ordered that the appellant's probation be partially revoked for a period of 10 months, although upon either payment of his fines or time served, he was to be released and his probation terminated.  

Based on this evidence, the RO thereafter reinstated the appellant's DIC benefits, effective April [redacted], 2011, the date the warrant had been cleared.  The appellant was reminded that an overpayment remained as a result of the termination of his DIC benefits based on his fugitive felon status from February [redacted], 2010, to April [redacted], 2011, and that his DIC payments would continue to be withheld until his debt was recovered.  See e.g. RO letter of June 20, 2011.  

In an April 2011 letter, VA's Debt Management Center notified the appellant that the retroactive termination of his DIC benefits had resulted in an overpayment in the amount of $18,853.33, which was subject to repayment.  

In May 2011, the appellant requested a waiver of the debt based on hardship.  In support of his request, the appellant submitted a Financial Status Report on which he reported monthly expenses in the amount of $1,590, including $400 in monthly installment contracts.  He indicated that his sole monthly income consisted of DIC benefits in the amount of $1,400.  

In May 2011, the Committee denied the appellant's request for a waiver, finding that he was at fault in the creation of the debt and that his failure to make restitution would result in an unjust enrichment to him.  These factors outweighed any hardship to the appellant in repaying the debt.  

The appellant appealed the Committee's determination, arguing that the warrant had been issued wrongfully and that he was therefore not a fugitive felon for the period in question.  He further claimed that he was not a fugitive felon as he had never been incarcerated.  Finally he claimed that he was unable to repay the debt without experiencing financial hardship.  

Analysis

Dependency and Indemnity Compensation (DIC) is not payable on behalf of a dependent of a Veteran for any period during which the dependent, including a surviving spouse, is a fugitive felon.  38 U.S.C.A. § 5313B (West 2002); 38 C.F.R. § 3.665(n) (2014).

The term "fugitive felon" includes a person who is a fugitive by reason of (i) fleeing to avoid prosecution, or custody or confinement after conviction for an offense, or an attempt to commit an offense, which is a felony under the laws of the place from which the person flees; or (ii) violating a condition of probation or parole imposed for commission of a felony under Federal or State law.  38 C.F.R. § 3.665(n) (2014).

VA's Adjudication Procedure Manual provides additional guidance with respect to issues relating to fugitive felons.  See M21-1MR, Part X, Chapter 16 (2013).  Under those guidelines, a beneficiary who is the subject of a valid outstanding felony arrest warrant is presumed to be a fugitive felon for VA purposes.  M21-1MR, Pt. X, Ch. 16.1c.  An arrest warrant is simply an order from a magistrate or other official authorized to issue such warrants directing that a named individual be arrested and brought before the issuing official.  Id.

When a warrant is dismissed, recalled, or quashed, there was still a valid warrant up to the date the warrant was cleared and VA benefits are subject to adjustment from the warrant date until the recall/dismissal/quash date, unless there was a specific determination that the warrant was void from its inception because of mistaken identity or a defect in the warrant, or the court order specifically states that the recall is effective from a specific date that is on or before the date of the warrant, or uses the terminology nunc pro tunc, which refers to changing back to an earlier date. M21- 1MR, Pt. X, Ch. 16.2f.

In this case, as set forth in detail above, on February [redacted], 2010, a warrant for the appellant's arrest was issued in Richmond County, Georgia, based on his violation of the terms and conditions of his probation following a felony conviction.  On April [redacted], 2011, the appellant was arrested on the warrant.  After admitting to the cited violations, his probation was partially revoked and the warrant was cleared.  

The Board has considered the appellant's contentions to the effect that he was not a fugitive felon during the period at issue as the warrant was improperly issued.  The Board, however, does not find the appellant's contentions to be persuasive.  The record on appeal contains absolutely no basis upon which to conclude that the warrant of February [redacted], 2010, was invalid or should otherwise be considered void ab initio.  The April 2011 court order contains no specific finding that there was a defect in the warrant to render it void ab initio.  Additionally, in stark contrast to its earlier order on the prior arrest warrant, the court did not use the terminology nunc pro tunc or otherwise specifically state that the termination of the February [redacted], 2010, warrant was effective prior to the date of its April 2011 order.  In fact, the Court expressly noted that the appellant had been arrested on the outstanding warrant and had admitted the cited probation violations which had caused the issuance of the warrant.  He clearly knew the terms and conditions of his probation and elected not to comply with them, resulting in the issuance of the warrant on which he was ultimately arrested.  He also admitted the charges against him.  The Board further observes that the appellant's probation officer has also clearly indicated that the warrant was not cleared until April [redacted], 2011, the date of the appellant's arrest.  

The Board also notes that there is a well-established presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  See United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15, 47 S. Ct. 1 (1926).  Although the appellant contends that the warrant was issued wrongfully, there is no objective evidence to support his contentions.  Serious questions regarding his credibility notwithstanding, the appellant's unsubstantiated allegations, standing alone, are insufficient to rebut the presumption that the February [redacted], 2010, warrant was properly issued and remained valid and outstanding until his arrest on April [redacted], 2011.

The Board has also considered the appellant's allegations to the effect that he was not a fugitive felon as he was not incarcerated.  As discussed above, however, the legal term "fugitive felon" includes a person who is violating a condition of probation or parole.  One who is the subject of a valid outstanding felony arrest warrant, as was the appellant, is presumed to be a fugitive felon for VA purposes.  M21-1MR, Pt X, Ch. 16.1c.
Again, the record on appeal clearly establishes that on February [redacted], 2010, a valid warrant for the appellant's arrest was issued in Richmond County, Georgia, and that warrant remained outstanding until April [redacted], 2011, when the appellant was arrested.  For the reasons discussed above, the warrant remained valid during the duration of the period it was outstanding.  M21-1MR, Pt. X, Ch. 16.1f.  Under these circumstances, the appellant was not entitled to receive VA benefits based on his status as a fugitive felon from February [redacted], 2010, to April [redacted], 2011.  Based on the calculations of the RO, the DIC payments to the appellant during this period, to which he had no legal entitlement, totaled $18,853.33.  For the reasons set forth above, the Board finds that the overpayment at issue in this case was properly created and and calculated and is a valid debt.  Narron v. West, 13 Vet. App. 223 (1999).

Next turning to the question of waiver, the Board notes that overpayments created by the retroactive discontinuance of VA benefits will be subject to recovery unless waived.  38 C.F.R. § 3.660 (2014).

Recovery of overpayment of any benefits made under laws administered by the VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302(c) (West 2014); 38 C.F.R. §§ 1.963(a), 1.965(b) (2014).

In other words, any indication that a claimant committed fraud, misrepresentation of a material fact, or bad faith in connection with his receipt of VA benefits precludes the Board from granting a waiver of recovery of the overpayment.  This parallels the "clean hands" doctrine familiar in equity cases; only if a claimant is free from all taint of fraud in connection with his claim for benefits may waiver on account of "equity and good conscience" be considered.  See Farless v. Derwinski, 2 Vet. App. 555 (1992).  In this case, the Committee has determined that the appellant did not exhibit fraud, misrepresentation or bad faith in the creation of the instant overpayment, and the Board will not disturb that finding.

Thus, the next issue to be addressed is whether a collection of the debt from the appellant would be contrary to the principles of equity and good conscience.  The applicable regulation provides that the standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate the need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a) (2014).  In such a determination, consideration will be given to six elements which include the degree of fault of the debtor; a balancing of fault between the debtor and VA; whether recovery of the overpayment would cause undue financial hardship to the debtor, or result in unjust enrichment; and whether repayment of the debt would defeat the purpose for which it was intended. 38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.965 (2014).

In considering these factors, the Board initially finds that the fault in the creation of the overpayment at issue lies exclusively with the appellant, as it was caused by his failure to adhere to the terms and conditions of his probation, resulting in a warrant for his arrest.  The Board also observes that based on a previous experience, the appellant had knowledge of the consequences of being a fugitive felon on his entitlement to DIC benefits, yet he again failed to adhere to the terms and conditions of his probation.  The appellant's actions were the sole cause the overpayment in this case.  

The second element concerns "balancing of faults."  38 C.F.R. § 1.965(a)(2) (2014).  This element requires weighing the fault of the debtor against the fault of VA.  In that regard, the debt in this case was created after a warrant was issued for the appellant's arrest based on his admitted failure to adhere to the terms and conditions of his probation and remained outstanding until he was arrested.  The Board finds that VA bears no fault in the creation of this debt.  In fact, the record shows that VA took prompt action to terminate his DIC once it received notification of the appellant's fugitive felon status.

The next element to be considered regards "undue hardship," described as "[w]hether collection would deprive debtor or family of basic necessities."  38 C.F.R. § 1.965(a)(3) (2014).  In this respect, the appellant has provided income and expense information to VA indicating that his monthly expenditures, including payments on multiple financial obligations, outweigh his income.  

The next element to be considered is whether recovery of the overpayment at issue would defeat the purpose for which the benefits were intended.  38 C.F.R. § 1.965(a)(4) (2014).  In this case, however, the appellant was not legally entitled to DIC during the period in question.  Rather, the appellant was statutorily prohibited from receiving DIC benefits during the period he was a fugitive felon pursuant to legislation intended to deny fugitives the means to maintain themselves in that status.  See e.g. VAOPGCPREC 7-2002 (Dec. 3, 2002).  The Board finds that the purpose and intent of the fugitive felon statute outweighs any consideration as to the purpose of DIC benefits in this case.  In other words, repayment of the debt at issue would not conflict with the objective underlying the appellant's DIC benefits as he was legally barred from receiving those benefits during the time period in which that debt was generated.

The fifth element involves "unjust enrichment," i.e., the concept that failure to make restitution would result in unfair gain to the debtor.  38 C.F.R. § 1.965(a)(5) (2014).  In this case, the appellant received additional DIC to which he was not legally entitled.  Waiver of this debt would therefore result in a windfall and produce unfair gain to the appellant.  The failure of the Government to insist on its right to repayment of this debt would result in the appellant's unjust enrichment at the expense of the taxpayer, and it would negatively impact other VA beneficiaries as resources for their care are not unlimited.

The final element to be considered is whether reliance on VA benefits resulted in the appellant relinquishing a valuable right or incurring a legal obligation.  38 C.F.R. § 1.965(a)(6) (2014).  The appellant has not claimed that he relinquished any right or incurred any legal obligation in reliance on receipt of pension benefits, nor is there any evidence that he did so.

After carefully weighing all relevant factors set forth above, and considering the benefit of the doubt doctrine set forth in 38 U.S.C.A. § 5107, the Board finds that recovery of the DIC indebtedness in the calculated amount of $18,853.33, does not violate the principles of equity and good conscience.  As discussed above, the Board finds that the significant fault on the part of the appellant and the unjust enrichment which would accrue from a waiver outweigh any factors which would tend to support a waiver of recovery of the overpayment in this case, including financial hardship.  Under such circumstances, the request for waiver is denied.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963.


ORDER

The overpayment of DIC benefits in the calculated amount of $18,853.33, is a valid indebtedness.

Entitlement to waiver of recovery of an overpayment of DIC benefits in the calculated amount of $18,853.33, is denied.




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


